                       Case 1:18-cv-07799-JMF Document 14 Filed 11/20/18 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORIC
                                                                        ■X
                       SDL pic,

                                         Plaintiff                                                  Civil Action No. 1:18 CV 7799

                              V.                                                                    AFFIDAVIT OF SERVICE

                       AVAYA INC.,

                                         Defendant.
                                                                       ■X
                       STATE OF DELAWARE)
                                  S.S.
                       COUNTY OF NfhlCA^Tie)

                                         DANIEL NEWCOMB, being duly sworn, deposes and says that he is over the age of

                      eighteen years, is an agent of the attorney service, DLS, INC., and is not a party to this action.

                                         That on the 2"'‘day of November, 2018, at approximately the time of 2:40pm, deponent

                      sei-ved a true copy of the SUMMONS IN A CIVIL ACTION, AMENDED COMPLAINT, CI\'TL

                      COVER SHEET,              RULE    7.1   STATEMENT             and   NOTICE OF INITIAL PRETRIAL

                      CONFERENCE upon AVAYA INC., c/o The Corporation Trust Company Coiporation Trust Center at

                      1209 Orange Street, Wilmington, DE 19801 by personally delivering and leaving the same with AMY

                      MCLAILEN, who informed deponent that she is a Managing Agent and is authorized to receive service

                      at that address.

                                     AMY MCLAREN is a ’^vhite female, approximately 35 years of age, stands

                      approximately 5 feet 7 inches tall, and weighs approximately 140 pounds with brown hair.




                      I^ANlfiL NEWCOMB
                                                                              ♦-V

                                                                             : ■    fxp/rcc   7".
                      ^0111 to before me this
                       a day of November, 2018
D.L.S., Inc.
401 Broadway
Ste. 510
New York, NY 10013
212-925-1220
www.dlsnational.com   NOTARY P
